Exhibit 10.3

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [*].

 

PATENT LICENSE AGREEMENT

 

between

 

PROTEIN DESIGN LABS, INC.

 

and

 

SEATTLE GENETICS, INC.

 

This Agreement (“Agreement”), effective as of January 9, 2004 (“Effective
Date”), is made by and between PROTEIN DESIGN LABS, INC., a Delaware corporation
having offices at 34801 Campus Drive, Fremont, California 94555 U.S.
(hereinafter “PDL”) and SEATTLE GENETICS, INC., a Delaware corporation having
its principal office at 21823 30th Drive Southeast, Bothell, Washington 98021
(hereinafter “Seattle Genetics”).

 

RECITALS

 

A. Seattle Genetics and PDL are parties to a Patent Rights Master Agreement and
Research License Agreement (“Master Agreement”), dated as of January 9, 2004,
pursuant to which Seattle Genetics and PDL have agreed to enter into this
Agreement under which PDL will license to Seattle Genetics’ rights under certain
patents owned or controlled by PDL designated as the “Queen et al. Patents”
related to humanized antibodies with respect to Seattle Genetics’ humanized
antibody directed against the Antigen (as defined below); and

 

B. PDL is willing to license to Seattle Genetics such rights under the terms and
conditions of this Agreement.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound, the parties agree as follows:

 

1. DEFINITIONS

 

All references to Exhibits, Articles and Sections shall be references to
Exhibits, Articles and Sections of this Agreement. In addition, except as
otherwise expressly provided herein, the following terms in this Agreement shall
have the following meanings:

 

1.01 “Affiliate” means, with respect to a party hereto, any corporate or other
entity which, directly or indirectly, controls, is controlled by, or is under
common control with such party during the term of this Agreement, where
“control” means the ownership of not less than fifty percent (50%) of the voting
shares of a corporation, or decision-making authority as to an unincorporated
entity, provided that such entity shall be an Affiliate only so long as such
control exists.

 

1.02 “Antibody” means any antibody directed against an Antigen, including
without limitation, monospecific and bispecific antibodies (but a separate
license shall be required for each Antigen targeted by a bispecific antibody);
less than full-length antibody forms such as Fv, Fab, and F(ab’)2; single-chain
antibodies; and antibody conjugates bound to a toxin, label or other moiety.

 

1



--------------------------------------------------------------------------------

1.03 “Antigen” means the CD40 antigen designated by Seattle Genetics.

 

1.04 “Bulk Product” means Licensed Product supplied in a form other than
Finished Product which can be converted into Finished Product.

 

1.05 “Combination Product(s)” means any product containing both a
pharmaceutically active agent or ingredient which constitutes a Licensed Product
and one or more other pharmaceutically active agents or ingredients which do not
constitute Licensed Products.

 

1.06 “Finished Product(s)” means any and all Licensed Products in a form for use
by an end user and not intended for further chemical or genetic manipulation or
transformation.

 

1.07 “Licensed Product(s)” means an Antibody with respect to which Seattle
Genetics has either significant marketing rights or has expended development
effort (including without limitation created and/or humanized the Antibody or
conducted preclinical or clinical development), the manufacture, import, use,
offer to sell or sale of which would infringe, if not licensed under this
Agreement, a Valid Claim.

 

1.08 “Net Sales” means the aggregate gross revenues whether in cash or in kind,
payable from or on account of the sale or other disposition of Licensed Products
by Seattle Genetics, Affiliates of Seattle Genetics, Seattle Genetics’
sublicensees, or Affiliates of Seattle Genetics’ sublicensees to an independent
third party not an Affiliate of Seattle Genetics, a sublicensee of Seattle
Genetics, or an Affiliate of a sublicensee of Seattle Genetics, less an
allowance of [*] to cover factors such as (a) credits or allowances, if any,
actually granted on account of price adjustments, recalls, rejection or return
of items previously sold, (b) excise and sales taxes, duties or other taxes
imposed on and paid with respect to such sales (excluding income or franchise
taxes of any kind) and (c) outer packing, freight and freight insurance costs.
If Seattle Genetics or any of its Affiliates or sublicensees receive non-cash
consideration for any Licensed Product sold or otherwise transferred to an
independent third party not an Affiliate of the seller or transferor, the fair
market value of such non-cash consideration on the date of such transfer as
known to Seattle Genetics, or as reasonably estimated by Seattle Genetics if
unknown, shall be included in the definition of Net Sales.

 

Net Sales for Bulk Products shall be calculated by multiplying the units of
Finished Product to which such Bulk Product is reasonably anticipated to be
converted by the established market price of the Finished Product on the date of
sale of the Bulk Product. By way of example and without limitation, units of
Finished Product may be measured in grams or doses, as appropriate.

 

The method of calculating Net Sales of materials in forms other than Finished
Product or Bulk Product that can be converted into Finished Product shall be
established by good faith discussion between PDL and Seattle Genetics prior to
the first sale or transfer of any such material by Seattle Genetics to a
non-Affiliate.

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

2



--------------------------------------------------------------------------------

1.09 “Licensed PDL Patent(s) “ means all patent and patent applications related
generally to the humanization of Antibodies consisting of the Licensed PDL U.S.
Patents and Licensed PDL Foreign Patents.

 

1.10 “Licensed PDL U.S. Patents” shall mean the U.S. patents identified on
Exhibit A, and any continuations, continuations-in-part, reissues, extensions or
patent term extension of any such patent, divisions of such patents or patent
applications or any substitute applications therefor, and any supplementary
protection certificate, confirmation patent or registration patent or patent of
addition based on any such patent owned by PDL during the term of this
Agreement.

 

1.11 “Licensed PDL Foreign Patents” shall mean (1) any non-U.S. patents or
patent applications identified on Exhibit A, and (2) any non-U.S. counterpart
patents of Licensed PDL U.S. Patents owned by PDL during the term of this
Agreement.

 

1.12 “Regulatory Authority” means the U.S. Food and Drug Administration or
foreign counterparts thereto, as the case may be.

 

1.13 “Valid Claim” means a claim of an issued and unexpired patent included in
Licensed PDL Patents which has not been held permanently revoked, unenforceable
or invalid by a decision of a court or other governmental agency of competent
jurisdiction, unappealable or unappealed within the time allowed for appeal, and
which has not been admitted to be invalid or unenforceable through reissue or
disclaimer or otherwise.

 

2. LICENSE

 

2.01 License Grant. Subject to the terms and conditions of this Agreement, PDL
hereby grants and Seattle Genetics hereby accepts a worldwide, nonexclusive
license under the Licensed PDL Patents, including the right to grant sublicenses
in accordance with Section 2.02, to make, have made, import, use, market,
promote, offer for sale and sell or otherwise dispose of Licensed Products.

 

2.02 Limitation on Sublicenses; Notification. Seattle Genetics shall have the
right to grant sublicenses of its rights under Section 2.01 with respect to
Licensed Products, provided that Seattle Genetics shall grant such sublicenses
only in connection with the assignment or license by Seattle Genetics to such
sublicensee of the right to make, have made, import, use, market, promote, offer
for sale, sell or otherwise dispose of Licensed Products. Notwithstanding the
assignment or grant of a sublicense by Seattle Genetics hereunder, Seattle
Genetics shall remain obligated to pay all royalties due to PDL with respect to
the sale of Licensed Products by its assignee or sublicensee. In addition, the
grant of any sublicenses under Section 2.01 shall be on terms and conditions
which are subject to and subordinate to the terms of this Agreement and Seattle
Genetics shall remain fully responsible to PDL for the performance of any and
all such terms by its sublicensees. Promptly following execution of any
sublicense hereunder, Seattle Genetics shall notify PDL of the identity of the
sublicensee and the scope of the sublicense (including the Antigen for the
sublicensed Antibody and the territory).

 

2.03 Updates to List of Licensed PDL Patents. Upon written request of Seattle
Genetics (which request shall not be made more than once per calendar year), PDL
agrees to provide a written update listing the Licensed PDL Patents, and such
update shall constitute an amendment to Exhibit A. PDL may, at its option,
furnish such update to Seattle Genetics from time to time during the term of
this Agreement. It is deemed that the newly listed Licensed PDL Patents added by
amendment to Exhibit A have been licensed by Seattle Genetics under this
Agreement.

 

3



--------------------------------------------------------------------------------

2.04 No Other License Rights. Seattle Genetics expressly acknowledges and agrees
that, except for the license expressly granted under Section 2.01, no rights to
any other PDL patents or patent applications, or to any know-how, trade secrets
or licenses are included in this Agreement or granted by implication, estoppel
or otherwise.

 

3. PAYMENTS, ROYALTIES, REPORTS

 

3.01 Royalties to PDL. In further consideration of the licenses granted under
this Agreement, Seattle Genetics shall pay to PDL on a country-by-country basis
a royalty of [*] of the Net Sales of all Licensed Products sold by Seattle
Genetics or its Affiliates or sublicensees in each country until the last date
on which there is a Valid Claim that, but for the licenses granted to Seattle
Genetics under this Agreement, would be infringed by the importation, making,
using, having made or sale of that Licensed Product in such country or by the
manufacture of Licensed Products in the country of manufacture. After the
Effective Date, Seattle Genetics shall not pay any additional or related
royalties for any additional Licensed PDL Patents covering Licensed Products
that may issue in the future in any country.

 

3.02 Sales Among Affiliates. Sales or other transfers of Licensed Products
between and among Seattle Genetics and any of its Affiliates which are
subsequently resold or to be resold by such Affiliates shall not be subject to
royalty, but in such cases royalty shall accrue and be calculated on any
subsequent sale or other transfer of such Licensed Products to a non-Affiliate.

 

3.03 Combination Products. Net Sales in a particular country, in the case of
Combination Products for which the pharmaceutically active agent or ingredient
constituting a Licensed Product and each of the other pharmaceutically active
agents or ingredients not constituting Licensed Products have established market
prices in that country when sold separately, shall be determined by multiplying
the Net Sales for each such Combination Product by a fraction, the numerator of
which shall be the established market price for the Licensed Product(s)
contained in the Combination Product and the denominator of which shall be the
sum of the established market prices for the Licensed Product(s) plus the
established market prices for the other pharmaceutically active agents or
ingredients contained in the Combination Product. When such separate market
prices are not established in that country, then the parties shall negotiate in
good faith to determine a fair and equitable method of calculating Net Sales in
that country for the Combination Product in question.

 

3.04 Annual Maintenance Fee. In further consideration of the licenses granted
under Article 2, not later than thirty (30) days following the [*] anniversary
of the Effective Date and not later than each anniversary thereafter, Seattle
Genetics shall pay PDL a nonrefundable annual maintenance fee in the amount of
[*].

 

3.05 Currency Conversion. All amounts payable to PDL under this Agreement shall
be payable in U.S. Dollars by wire transfer to a bank account designated by PDL.
In the case of royalties on Net Sales, all amounts payable shall first be
calculated in the currency of sale and then converted into U.S. Dollars using
the average of the buying and selling exchange rates for such currency quoted by
Citibank, or any other bank mutually agreed to by both parties, at the close of
business on the last banking day of each calendar quarter.

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

4



--------------------------------------------------------------------------------

3.06 Royalty Reports.

 

(a) Current Reports. Seattle Genetics agrees to make written reports and royalty
payments to PDL within forty-five (45) days after the close of each calendar
quarter during the term of this Agreement, beginning with the calendar quarter
in which the date of the first sale occurs. These reports shall be certified by
an officer of Seattle Genetics and shall state for the calendar quarter in
question: (1) Net Sales on a country-by-country basis of each Licensed Product,
and each Licensed PDL Patent upon which Seattle Genetics is paying royalties
with respect to each such Licensed Product, (2) the quantities of Licensed
Products sold or manufactured in such quarter, (3) applicable withholding and
(4) the net royalty due to PDL thereon pursuant to this Article 3. No later than
at the time of the making of each such report, Seattle Genetics shall make any
payment due to PDL of royalties for the period covered by such report by wire
transfer to the following account (or such other account as PDL may designate in
writing from time to time):

 

[*]

 

(b) Termination Report. For each Licensed Product, Seattle Genetics also agrees
to make a written report to PDL within ninety (90) days after the date on which
Seattle Genetics, its Affiliates or sublicensees last sell or otherwise transfer
that Licensed Product stating in such report the same information required by
quarterly reports for all such Licensed Products made, sold or otherwise
disposed of which were not previously reported to PDL.

 

(c) Notification of Marketing Approval. Seattle Genetics agrees to notify PDL in
writing within sixty (60) days after the date on which Seattle Genetics, its
Affiliate(s) or sublicensee(s) obtain marketing approval of a Licensed Product
in the first country in which such marketing approval is obtained. Such notice
shall specify the country in which marketing approval was obtained and the date
of such approval. Additionally, Seattle Genetics shall deliver to PDL within one
(1) month of receipt by Seattle Genetics, Seattle Genetics’ Affiliates or
Seattle Genetics’ sublicensees, or within one (1) month of the availability of
the document: (a) a copy of every marketing authorization for a Licensed
Product, (b) a copy of the official journal page from each country granting the
marketing approval, including the approval number and date of authorization for
each approved Licensed Product, and (c) to the extent applicable, a copy of the
EMEA Commission Decision.

 

3.07 Inspection. Seattle Genetics agrees to keep, and to require any of its
Affiliates or sublicensees to keep, clear, accurate and complete records for a
period of at least three (3) years for each reporting period in which Net Sales
occur showing the manufacturing, sales, use and other disposition of Licensed
Products in sufficient detail to enable the royalties payable hereunder to be
determined, and further agrees to permit its books and records, and to require
any of its Affiliates or sublicensees to permit their books and records, to be
examined by an independent accounting firm selected by PDL and reasonably
satisfactory to Seattle Genetics from time-to-time, but not more than once a
year. Such examination is to be made at the expense of PDL, except in the event
that the results of the audit reveal that Seattle Genetics underpaid PDL by [*]
or more, then the audit fees shall be paid by Seattle Genetics. Any such
discrepancies will be promptly corrected by a payment or refund, as appropriate.

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

5



--------------------------------------------------------------------------------

3.08 Withholding.

 

(a) Payments. The amounts payable under Sections 301 and 3.04 shall represent
the actual proceeds to be received by PDL, net of any withholding or other taxes
or levies that may be applicable to such payments. PDL agrees to reasonably
cooperate with Seattle Genetics in obtaining a refund of any withholding taxes
or levies paid by Seattle Genetics, if any, with respect to any payments to PDL
hereunder. In the event that PDL is successful in obtaining any refund of tax
withholding amounts paid by Seattle Genetics under this Agreement, PDL agrees to
promptly remit such refund amount to Seattle Genetics.

 

(b) Royalty Payments. Seattle Genetics may withhold from royalties due to PDL
amounts for payment of any withholding tax that Seattle Genetics has paid to any
taxing authority with respect to the royalty amounts due to PDL hereunder;
provided that Seattle Genetics promptly delivers to PDL proof of payment of all
such taxes together with copies of all communications from or with such
governmental authority with respect thereto. Seattle Genetics shall use
commercially reasonable efforts to minimize any such taxes required to be
withheld on behalf of PDL by Seattle Genetics, its Affiliates or sublicensees.
Seattle Genetics agrees to reasonably cooperate with PDL in obtaining a foreign
tax credit in the U.S. with respect to royalties due to PDL on the sale or
manufacture of Licensed Products.

 

3.09 Interest on Overdue Royalties. Seattle Genetics shall be liable for
interest on any overdue royalties, at the rate of [*] per annum, or the highest
rate allowed by law, whichever is less, commencing on the date such royalties
are due until paid.

 

4. PATENT PROSECUTION, MAINTENANCE AND ENFORCEMENT

 

4.01 Prosecution. PDL hereby agrees that, at its own expense and in its sole
discretion, consistent with its own internal strategic decisions regarding
prosecution and maintenance of the Licensed PDL Patents, it will use
commercially reasonable efforts to:

 

(a) prosecute any patent applications included in the Licensed PDL Patents and
to secure the most extensive protection reasonably obtainable under the Licensed
PDL Patents; and

 

b) maintain the claims in patents included in the Licensed PDL Patents as valid
and enforceable claims for the full term thereof.

 

4.02 Defense Of Licensed PDL Patents. With respect to the Licensed PDL Patents
licensed under this Agreement, PDL at its sole cost and expense agrees to take
all steps and proceedings and to undertake such other acts as PDL may, in its
sole discretion and consistent with its own internal strategic decisions
regarding enforcement of the Licensed PDL Patents, deem necessary or advisable
to restrain any infringement or improper or unlawful use of the Licensed PDL
Patents and to recover any actual or punitive compensation therefor. PDL shall
have the sole right to take such steps, conduct any such proceedings or
undertake any such action to restrain any infringement or improper or unlawful
use of the Licensed PDL Patents, whether or not Seattle Genetics is a party to
such steps, proceedings or actions, all of which shall be at PDL’s expense;
provided that Seattle Genetics shall provide reasonable assistance to PDL. Any
monies recovered from alleged infringers shall be retained by PDL.

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

6



--------------------------------------------------------------------------------

4.03 Notification of Third Party Infringements. Seattle Genetics shall promptly
notify PDL in writing of any actual or suspected infringement of any Licensed
PDL Patents, which notification shall specify in reasonable detail the nature of
such actual or suspected infringement.

 

5. REPRESENTATIONS AND WARRANTIES; DISCLAIMERS; INDEMNIFICATION

 

5.01 Valid Agreement. Each party represents and warrants to the other that it
knows of no legal reason to prevent it from entering into this Agreement and
that the signatory hereto is duly authorized to execute and deliver this
Agreement.

 

5.02 Current PDL Patent Rights. The Licensed PDL Patents constitute all of the
patents and patent applications owned by PDL as of the Effective Date that
relate generally to the humanization of antibodies.

 

5.03 Disclaimers. Nothing in this Agreement shall be construed as (a) a warranty
or representation by PDL as to the validity, enforceability or scope of any
Licensed PDL Patents; (b) a requirement that PDL file any patent application, or
to secure any patent or patent rights, or maintain any patent in force, or to
provide copies of patent applications to Seattle Genetics or its Affiliates or
sublicensees, or to disclose any inventions described or claimed in such patent
applications; or (c) a warranty or representation by PDL that any Licensed
Product made, used, sold or otherwise disposed of under the license granted in
this Agreement is or will be free from infringement of patents, copyrights,
trademarks, trade secrets or other rights of third parties. Seattle Genetics
acknowledges and agrees that any royalties or payments that may be due to third
parties in order for Seattle Genetics to make, have made, use, sell or otherwise
dispose of Licensed Products shall be the sole responsibility of Seattle
Genetics.

 

5.04 No Other Warranties. EXCEPT AS SPECIFICALLY SET FORTH IN ARTICLE 5, PDL
MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED,
WITH RESPECT TO LICENSED PDL PATENTS OR ANY CELL LINES, ANTIBODIES OR LICENSED
PRODUCTS DEVELOPED BY SEATTLE GENETICS UNDER THE LICENSE SET FORTH IN THIS
AGREEMENT AND PDL FURTHER MAKES NO EXPRESS OR IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR THAT THE USE OF LICENSED
PDL PATENTS OR ANY CELL LINES, ANTIBODIES, LICENSED PRODUCTS OR OTHER MATERIALS
DEVELOPED BY SEATTLE GENETICS UNDER THE LICENSE SET FORTH IN THIS AGREEMENT WILL
NOT INFRINGE ANY THIRD PARTY RIGHTS.

 

5.05 Indemnification. Except to the extent attributable to PDL’s gross
negligence, willful misconduct or breach of any of its covenants,
representations or warranties under this Agreement, Seattle Genetics shall at
all times, during the term of this Agreement and thereafter, indemnify and hold
harmless PDL and its Affiliates, sublicensees, directors, officers, agents and
employees from any claim, proceeding, loss, expense, and liability of any kind
whatsoever (including but not limited to those resulting from death, personal
injury, illness or property damage and including legal expenses and reasonable
attorneys’ fees) (each a “Liability”) arising out of or resulting from (a) any
claim of patent infringement (direct or contributory) or inducing patent
infringement with respect to the activities of Seattle Genetics or its
Affiliates or sublicensees and (b) the development, manufacture, holding, use,
testing, advertisement, sale or other disposition by Seattle Genetics, its
Affiliates or sublicensees, or any distributor, customer or representative
thereof or any one in privity therewith, of any Licensed Product.

 

7



--------------------------------------------------------------------------------

5.06 Procedure for Indemnification. PDL (the “Indemnitee”) shall promptly
provide notice to Seattle Genetics (the “Indemnitor”) of any Liability or action
in respect of which the Indemnitee intends to claim such indemnification, which
notice shall include a reasonable identification of the alleged facts giving
rise to such Liability, and the Indemnitor shall have the right to participate
in, and, to the extent the Indemnitor so desires, jointly with any other
Indemnitor similarly noticed, to assume the defense thereof with counsel
selected by the Indemnitor; provided, however, that the Indemnitee shall have
the right to retain its own counsel, with the fees and expenses to be paid by
the Indemnitor, if representation of such Indemnitee by the counsel retained by
the Indemnitor would be inappropriate due to actual or potential differing
interests between such Indemnitee and any other Party represented by such
counsel in such proceedings. Any settlement of a Liability for which any
Indemnitee seeks to be reimbursed, indemnified, defended or held harmless under
Section 5.05 shall be subject to prior consent of such Indemnitee, such consent
shall be withheld unreasonably.

 

6. CONFIDENTIALITY

 

6.01 Confidentiality.

 

(a) PDL and Seattle Genetics acknowledge that in the course of negotiations and
furtherance of the interests of the parties hereunder that it may receive
(“Recipient”) confidential information of the other party (“Provider”).
“Confidential Information” means any and all data and information which (i) has
been reduced to tangible form and marked clearly and conspicuously with a legend
identifying its confidential or proprietary nature; or (ii) with respect to any
oral presentation or communication, is designated as confidential immediately
before, during, or within a reasonable time after the oral presentation or
communication and such designation is subsequently confirmed in writing; or
(iii) is otherwise characterized by Provider as confidential information.

 

(b) Each party shall keep confidential and shall not use for any purpose other
than the development and commercial exploitation of Licensed Products, during
the term of this Agreement and for [*] years after termination hereof, all
Confidential Information heretofore and hereafter supplied by the other,
provided however, that the foregoing obligation of confidentiality shall not
apply to the extent that any Confidential Information (a) is already known to
the recipient at the time of disclosure or is developed by recipient thereafter
in the course of work entirely independent of any disclosure by the other party;
(b) is publicly known prior to or becomes publicly known after disclosure other
than through acts or omissions of the recipient; (c) is disclosed in good faith
to recipient by a third party under a reasonable claim of right, (d) is required
to be disclosed pursuant to an order of a court of law or governmental agency,
provided that the disclosing party shall advise the other party promptly of any
such disclosure requirement in order to permit such other party to undertake
efforts to restrict or limit the required disclosure, or (e) disclosure is made
to a government regulatory agency as part of such agency’s biological license
approval process.

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

8



--------------------------------------------------------------------------------

7. TERM AND TERMINATION

 

7.01 Term. Unless earlier terminated as provided in this Article 7, this
Agreement shall come into force on the Effective Date and shall continue until
the expiration of the last to expire of the Licensed PDL Patent(s) in accordance
with Article 3 above. Thereafter, this Agreement shall terminate and all
licenses or sublicenses granted hereunder shall become fully paid-up licenses.

 

7.02 Termination.

 

(a) This Agreement may be terminated on sixty (60) days prior written notice by
Seattle Genetics.

 

(b) If either party shall at any time default in the payment of any royalty, or
the making of any report hereunder, or shall commit any material breach of any
covenant or agreement herein contained or shall make any false report, and shall
fail to have initiated and actively pursued remedy of any such default or breach
within sixty (60) days after receipt of written notice thereof by the other
party, that other party may, at its option, cancel this Agreement and revoke any
rights and licenses herein granted and directly affected by the default or
breach by notice in writing to such effect, but such act shall not prejudice the
right of the party giving notice to recover any royalty or other sums due at the
time of such cancellation, it being understood, however, that if within sixty
(60) days after receipt of any such notice the receiving party shall have
initiated and actively pursued remedy of its default, then the rights and
licenses herein granted shall remain in force as if no breach or default had
occurred on the part of the receiving party, unless such breach or default is
not in fact remedied within a reasonable period of time; provided that if there
is a dispute between the parties regarding the basis of one party’s termination
for breach pursuant to this Section 7.2(b), the termination shall not become
effective until final resolution of such dispute pursuant to the procedures set
forth in Section 8.11. The foregoing notwithstanding, if Seattle Genetics fails
to timely pay PDL the annual maintenance fees or royalty payments set forth in
Article 3, Seattle Genetics shall only have [*] days to cure such material
breach

 

(c) This Agreement may be terminated by either party upon the occurrence of any
of the following which is not stayed or vacated within ninety (90) days of such
occurrence: (i) petition in bankruptcy filed by or against the other party; (ii)
adjudication of the other party as bankrupt or insolvent; (iii) appointment of a
liquidator, receiver or trustee for all or a substantial part of the other
party’s property; or (iv) an assignment for the benefit of creditors of the
other party.

 

(d) All right and licenses granted under or pursuant to this Agreement by PDL to
Seattle Genetics, are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of the U.S. Bankruptcy Code, licenses of rights to “intellectual
property” as defined under Section 101(52) of the U.S. Bankruptcy Code. The
parties agree that Seattle Genetics, as a licensee of such rights under this
Agreement, shall retain and may fully exercise all of its right and elections
under the U.S. Bankruptcy Code, subject to performance by Seattle Genetics of
its preexisting obligations under this Agreement.

 

(e) To the extent permitted under applicable law, the license granted under this
Agreement may be terminated as to any country by PDL upon [*] prior written
notice in the event that [*].

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

9



--------------------------------------------------------------------------------

7.03 No Waiver. The right of either party to terminate this Agreement as
provided herein shall not be affected in any way by its waiver of any previous
failure to perform hereunder or by its failure to take action with respect
thereto.

 

7.04 Survival. Termination for any reason hereunder shall not affect any accrued
rights or obligations of the parties arising in any manner under this Agreement
as of the date of termination. In any event, the confidentiality and indemnity
obligations and any accrued payment obligations under Articles 3, 5, 6 and 8
shall survive any termination of this Agreement.

 

8. MISCELLANEOUS

 

8.01 Assignment. This Agreement may not be assigned by either party without the
prior written consent of the other, except that either party may assign this
Agreement to a party which acquires all or substantially all of that party’s
business, whether by merger, sale of assets or otherwise.

 

8.02 Entire Agreement. This Agreement constitutes the entire Agreement between
the parties hereto with respect to the within subject matter and supersedes all
previous Agreements, whether written or oral. This Agreement shall not be
changed or modified orally, but only by an instrument in writing signed by both
parties.

 

8.03 Severability. If any provision of this Agreement is declared invalid by a
court of last resort or by any court, the decision of which an appeal is not
taken within the time provided by law, then and in such event, this Agreement
will be deemed to have been terminated only as to the portion thereof which
relates to the provision invalidated by that decision and only in the relevant
jurisdiction, but this Agreement, in all other respects and all other
jurisdictions, will remain in force; provided, however, that if the provision so
invalidated is essential to the Agreement as a whole, then the parties shall
negotiate in good faith to amend the terms hereof as nearly as practical to
carry out the original interest of the parties, and, failing such amendment,
either party may submit the matter to a court of competent jurisdiction for
resolution.

 

8.04 Notices. Any notice or report required or permitted to be given under this
Agreement shall be in writing and shall be sent by expedited delivery or
telecopied and confirmed by mailing, as follows and shall be effective three (3)
days after such delivery:

 

If to PDL:

  

Protein Design Labs, Inc.

    

34801 Campus Drive

    

Fremont, California 94555 USA

    

Attention: Chief Executive Officer

Copy to:

  

Protein Design Labs, Inc.

    

34801 Campus Drive

    

Fremont, California 94555 USA

    

Attention: General Counsel

If to Seattle Genetics:

  

Seattle Genetics, Inc.

    

21823 30th Drive SE

    

Bothell, WA 98021

    

Attention: Chief Executive Officer

 

10



--------------------------------------------------------------------------------

Copy to:

  

Seattle Genetics, Inc.

    

21823 30th Drive SE

    

Bothell, WA 98021

    

Attention: General Counsel

 

8.05 Choice of Law. The validity, performance, construction, and effect of this
Agreement shall be construed in the English language and governed by the laws of
the State of California which are applicable to contracts between California
residents to be performed wholly within California.

 

8.06 Waiver. None of the terms, covenants and conditions of this Agreement can
be waived except by the written consent of the party waiving compliance.

 

8.07 Force Majeure. Neither party shall be responsible to the other for failure
or delay in performing any of its obligations under this Agreement or for other
non-performance hereof provided that such delay or non-performance is occasioned
by a cause beyond the reasonable control and without fault or negligence of such
party, including, but not limited to earthquake, fire, flood, explosion,
discontinuity in the supply of power, court order or governmental interference,
act of God, strike or other labor trouble and provided that such party will
inform the other party as soon as is reasonably practicable and that it will
entirely perform its obligations immediately after the relevant cause has ceased
its effect.

 

8.08 Publicity. PDL may issue a press release concerning the parties’ entry into
this Agreement, with the content of such release to be approved in advance by
Seattle Genetics, which approval shall not be unreasonably withheld. Except as
required by applicable law, rule or regulation, neither party shall publicly
disclose the terms and conditions of this Agreement unless expressly authorized
to do so by the other party, which authorization shall not be unreasonably
withheld. In the event that disclosure shall be agreed upon then the parties
will work together to develop a mutually acceptable disclosure.

 

8.09 Headings. The captions used herein are inserted for convenience of
reference only and shall not be construed to create obligations, benefits, or
limitations.

 

8.10 Counterparts. This Agreement may be executed in counterparts, all of which
taken together shall be regarded as one and the same instrument.

 

8.11 Dispute Resolution. The Parties agree that if any dispute or disagreement
arises between PDL on the one hand and Seattle Genetics on the other in respect
of this Agreement, they shall follow the following procedure in an attempt to
resolve the dispute or disagreement.

 

(a) The Party claiming that such a dispute exists shall give notice in writing
(“Notice of Dispute”) to the other Party of the nature of the dispute;

 

(b) Within fourteen (14) business days of receipt of a Notice of Dispute, a
nominee or nominees of PDL and a nominee or nominees of Seattle Genetics shall
meet in person and exchange written summaries reflecting, in reasonable detail,
the nature and extent of the dispute, and at this meeting they shall use their
reasonable endeavors to resolve the dispute;

 

11



--------------------------------------------------------------------------------

(c) If, within a further period of fourteen (14) business days, the dispute has
not been resolved, the President of Seattle Genetics and the President of PDL
shall meet at a mutually agreed upon time and location for the purpose of
resolving such dispute;

 

(d) If, within a further period of thirty (30) business days, the dispute has
not been resolved or if, for any reason, the required meeting has not been held,
then the same shall be submitted by the Parties to arbitration in Santa Clara
County, California in accordance with the then-current commercial arbitration
rules of the American Arbitration Association (“AAA”) except as otherwise
provided herein. The Parties shall choose, by mutual agreement, one (1)
arbitrator within thirty (30) days of receipt of notice of the intent to
arbitrate. If no arbitrator is appointed within the times herein provided or any
extension of time that is mutually agreed upon, the AAA shall make such
appointment within thirty (30) days of such failure. The judgment rendered by
the arbitrator shall include costs of arbitration, reasonable attorneys’ fees
and reasonable costs for expert and other witnesses. Nothing in this Agreement
shall be deemed as preventing either Party from seeking injunctive relief (or
any other provisional remedy). If the issues in dispute involve scientific,
technical or commercial matters, any arbitrator chosen hereunder shall have
educational training and/or industry experience sufficient to demonstrate a
reasonable level of relevant scientific, medical and industry knowledge.
Specifically, if the issues in dispute involve scientific or technical matters
related to monoclonal antibody technology, any arbitrator chosen hereunder shall
have not less than five (5) years of educational training and/or experience
sufficient to demonstrate a reasonable level of relevant scientific and/or
technical knowledge related to monoclonal antibody technology. If the issues in
dispute involve patent matters, then such arbitrator shall also be a licensed
patent attorney or otherwise knowledgeable about patent law matters and to the
extent possible, with monoclonal antibody technology.

 

(e) In the event of a dispute regarding any payments owing under this Agreement,
all undisputed amounts shall be paid promptly when due and the balance, if any,
promptly after resolution of the dispute.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

PDL:

   Seattle Genetics:

PROTEIN DESIGN LABS, INC.

  

SEATTLE GENETICS, INC.

By:

 

/s/    Mark McDade

  

By:

 

/s/    Clay B. Seigall

   

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Title:

 

CEO

  

Title:

 

President and CEO

   

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 

12